DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are pending
Claims 1-23 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 10/30/2020, 01/06/2021 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 8 and 11 each state “selectively allow water” and instead should recite “selectively allow the water” for further clarity.  Appropriate corrections are required.
Claim 12 is objected to because of the following informalities:  Line 1 states “the post-filter comprises” and instead should state “the post-filter stage comprises” to maintain consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 2 states “configured to wired or wirelessly communicate with a received on the” and instead should state “configured to wire or wirelessly communicate with a receiver on the” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “and configured to” on line 3 of claim 1, “the pure water valve is configured to” on line 8 of claim 1, “the boost valve is configured to” on line 11 of claim 1, “a switch configured to” on line 1 of claim 13, “a remote-control device configured to” on lines 1-2 of claim 15, “the remote-control device is configured to” on lines 1-2 of claim 16, “the indicator element is configured to” on line 2 of claim 18, and “an indicator element configured to” on lines 1-2 of claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and configured to condition” on line 3.  It is unclear and confusing what is configured to condition, the water conditioner or the plurality of conditioning stages or the flow path or the inlet or the outlet?  Also, claim 1 recites the limitation “the boost pump” on lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-23 are also rejected since these claims depend on claim 1.
Claim 14 recites the limitation "the switch” on line 1.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to depend on claim 13 instead?
Claim 22 recites the limitation "the treated water.” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 is also rejected since this claim depends on claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (U.S. 2009/0211605 A1).

Regarding Claim 1:
Ahmad teaches a water conditioning system (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof labeled 1116; figure 11A; paragraphs [0061], [0210]), comprising:
a water conditioner having a plurality of conditioning stages arranged along a flow path between an inlet and an outlet and configured to condition water (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof labeled 1116; figure 11A; paragraphs [0061], [0210]), the plurality of conditioning stages comprising a pre-filter stage, a feed pump, a reverse osmosis stage, and a post-filter stage (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof connected in-line (in series) labeled 1116; figure 11A; paragraphs [0061], [0210]) (water pump and motor combination, 1110; figure 11A; paragraph [0210]);
a pure water valve arranged between the feed pump and the reverse osmosis stage (solenoid valve 1105 controls the flow rate of incoming water; figure 11A; paragraph [0210]) (final RO rinse cycle, where valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set for no chemical additions; figure 11K; paragraphs [0232]-[0233]); and
a boost valve arranged between the feed pump and the outlet (first rinse cycle, where valve 1114 with controller 8 is set as open-open-closed, which would bypass any filter/reverse osmosis filter/water softener and valve 1147 with controller 16 is set for no chemical additions; figure 11B; paragraphs [0061], [0212]-[0213]),
wherein the pure water valve is configured to selectively allow water to flow from the feed pump, through the reverse osmosis stage and the post-filter stage, prior to exiting through the outlet (final RO rinse cycle, where valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set for no chemical additions; figure 11K; paragraphs [0232]-[0233]) (water from the valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set to direct water to mix with chemical agents in line 1169; figure 11C; paragraphs [0214]-[0215]), and
wherein the boost valve is configured to selectively allow water to flow from the boost pump directly to the outlet and bypassing the reverse osmosis stage and the post-filter stage (first rinse cycle, where valve 1114 with controller 8 is set as open-open-closed, which would bypass any filter/reverse osmosis filter/water softener and valve 1147 with controller 16 is set for no chemical additions; figure 11B; paragraphs [0061], [0212]-[0213]).
Although Ahmad teaches a water conditioning system including numerous structural components such as filters, softeners and valves, one may interpret that Ahmad does not explicitly teach the structural components in a direction of flow along a flow path, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conditioning system of Ahmad to arrange and structure the system to have water flowing through a plurality of conditioning stages in a direction of flow along a flow path comprising a pre-filter stage, a feed pump, a reverse osmosis stage, and a post-filter stage, in order to efficiently and effectively condition water (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof labeled 1116; figure 11A; paragraphs [0061], [0210]).



Regarding Claim 2:
Ahmad teaches the water conditioning system of claim 1, further comprising a one-way valve arranged between the post-filter stage and the outlet (pump feeds valve 1114 which is in fluid communication with valve 1134, which is in fluid communication with a distribution manifold, the pump controls the pressure of the distribution nozzles; figure 11A; paragraph [0210]) (cleaning agent is dispensed using control valve 1170E with controller 27; figure 11C; paragraphs [0214]-[0215]) (valve 1134 leads to valve 1136; figure 11A; paragraph [0210]).

Regarding Claim 3:
Ahmad teaches the water conditioning system of claim 1, further comprising a water counter arranged between the pre-filter stage and the feed pump (the system is controlled with computers (control panel) to transmit to controller 1187; figure 11A; paragraphs [0035], [0210]) (Examiner’s note:  Ahmad teaches using countless sensors throughout the cleaning system and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water cleaning system of Ahmad to include a water counter in communication with the controller in order to accurately and effectively measure a total flow of a fluid source) (see paragraphs 108-109 and 111-112 regarding pressure regulators).

Regarding Claim 4:
Ahmad teaches the water conditioning system of claim 1, further comprising a pump control arranged downstream from both the boost valve and the post-filter stage (first rinse cycle, where pump 1110 with controller 6 is on; figure 11B; paragraphs [0061], [0212]-[0213]).

Regarding Claim 5:
Ahmad teaches the water conditioning system of claim 1, further comprising a total dissolved solids sensor arranged just before the outlet along the flow path (Examiner’s note:  Ahmad teaches using countless sensors throughout the cleaning system and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water cleaning system of Ahmad, as modified by Scordo, to include a total dissolved solids meter in communication with the controller in order to accurately and effectively measure a total dissolved solids concentration of various components with a fluid source) (see paragraphs 108-109 and 111-112 regarding pressure regulators).

Regarding Claim 6:
Ahmad teaches the water conditioning system of claim 1, wherein, when the pure water valve is open and the boost valve is closed, treated water is dispensed from the outlet having a rate of 300 liters per hour or less (final RO rinse cycle, where valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set for no chemical additions; figure 11K; paragraphs [0232]-[0233]) (water from the valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set to direct water to mix with chemical agents in line 1169; figure 11C; paragraphs [0214]-[0215]) (first rinse cycle, where valve 1114 with controller 8 is set as open-open-closed, which would bypass any filter/reverse osmosis filter/water softener and valve 1147 with controller 16 is set for no chemical additions; figure 11B; paragraphs [0061], [0212]-[0213]).

Regarding Claim 7:
Ahmad teaches the water conditioning system of claim 6, wherein the treated water has a pressure of 4 bar or less (see paragraphs 108-109 and 111-112 regarding pressure regulators).

Regarding Claim 8:
Ahmad teaches the water conditioning system of claim 1, wherein, when the boost valve is open and the pure water valve is closed, treated water is dispensed from the outlet having a rate of 600 liters per hour or greater (final RO rinse cycle, where valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set for no chemical additions; figure 11K; paragraphs [0232]-[0233]) (water from the valve 1114 with controller 8 is set as open-closed-open, directing water through filter/reverse osmosis filter/water softener, and valve 1147 with controller 16 is set to direct water to mix with chemical agents in line 1169; figure 11C; paragraphs [0214]-[0215]) (first rinse cycle, where valve 1114 with controller 8 is set as open-open-closed, which would bypass any filter/reverse osmosis filter/water softener and valve 1147 with controller 16 is set for no chemical additions; figure 11B; paragraphs [0061], [0212]-[0213]).

Regarding Claim 9:
Ahmad teaches the water conditioning system of claim 8, wherein the treated water has a pressure of 6 bar or greater (see paragraphs 108-109 and 111-112 regarding pressure regulators).

Regarding Claim 10:
Ahmad teaches the water conditioning system of claim 1, wherein the pre-filter stage comprises a sediment and carbon pre-filter (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof connected in-line (in series) labeled 1116; figure 11A; paragraphs [0061], [0210]).

Regarding Claim 11:
Ahmad teaches the water conditioning system of claim 1, wherein the reverse osmosis stage comprises at least one of a reverse osmosis membrane and a nano filtration membrane (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof connected in-line (in series) labeled 1116; figure 11A; paragraphs [0061], [0210]).



Regarding Claim 12:
Ahmad teaches the water conditioning system of claim 1, wherein the post-filter comprises a deionization polisher (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof connected in-line (in series) labeled 1116; figure 11A; paragraphs [0061], [0210]).

Regarding Claim 13:
Ahmad teaches the water conditioning system of claim 1, further comprising a switch configured to selectively control operation of the pure water valve and the boost valve (the system is controlled with computers (control panel) to transmit to controller 1187; figure 11A; paragraphs [0035], [0210]).

Regarding Claim 14:
Ahmad teaches the water conditioning system of claim 12, wherein the switch is at least one of an electronic switch, a mechanical switch, and an electromechanical switch (the system is controlled with computers (control panel) to transmit to controller 1187; figure 11A; paragraphs [0035], [0210]) (control signals via a wireless broadcast such as a key fob; paragraphs [0035], [0162]) (the controller uses computer program, data sequences, and/or control signals; paragraph [0035]).

Regarding Claim 15:
Ahmad teaches the water conditioning system of claim 1, further comprising a remote-control device configured to control at least one of an on/off state of the water conditioning system and a boost/pure water operation of the water conditioning system (the system is controlled with computers (control panel) to transmit to controller 1187; figure 11A; paragraphs [0035], [0210]) (control signals via a wireless broadcast such as a key fob; paragraphs [0035], [0162]) (the controller uses computer program, data sequences, and/or control signals; paragraph [0035]).

Regarding Claim 16:
Ahmad teaches the water conditioning system of claim 15, wherein the remote-control device is configured to wired or wirelessly communicate with a received on the water conditioning system (the system is controlled with computers (control panel) to transmit to controller 1187; figure 11A; paragraphs [0035], [0210]) (control signals via a wireless broadcast such as a key fob; paragraphs [0035], [0162]) (the controller uses computer program, data sequences, and/or control signals; paragraph [0035]).

Regarding Claim 17:
Ahmad teaches the water conditioning system of claim 1, further comprising a cleaning implement operably connected to the water conditioner to receive treated water therefrom (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof labeled 1116; figure 11A; paragraphs [0061], [0210]).



Regarding Claim 18:
Ahmad teaches the water conditioning system of claim 17, further comprising an indicator element on the cleaning implement, wherein the indicator element is configured to generate a notification associated with the treated water (activate a pressurizer to maintain system pressure at an operational level consistent with a current wash cycle, activate a series of wash cycles comprising opening valves to allow specific chemicals including at least one of solvents, cleansers, and waxes consistent with a current wash cycle to flow through selected wash heads in time per the current wash cycle; paragraph [0256]) (the computer monitors and activates pressurizer in the system; paragraph [0256]).

Regarding Claim 19:
Ahmad teaches the water conditioning system of claim 18, wherein the indicator element is one of a light, a speaker, and a haptic feedback device (activate a pressurizer to maintain system pressure at an operational level consistent with a current wash cycle, activate a series of wash cycles comprising opening valves to allow specific chemicals including at least one of solvents, cleansers, and waxes consistent with a current wash cycle to flow through selected wash heads in time per the current wash cycle; paragraph [0256]) (the computer monitors and activates pressurizer in the system; paragraph [0256]).



Regarding Claim 20:
Ahmad teaches the water conditioning system of claim 17, wherein the cleaning implement is a water-fed pole (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof labeled 1116; figure 11A; paragraphs [0061], [0210]).

Regarding Claim 21:
Ahmad teaches the water conditioning system of claim 17, wherein the cleaning implement comprises an extendable pole (an automated vehicle washing system with water filter/softener/reverse osmosis filter or combination thereof labeled 1116; figure 11A; paragraphs [0061], [0210]).

Regarding Claim 22:
Ahmad teaches the water conditioning system of claim 1, further comprising an indicator element configured to generate a notification associated with the treated water (activate a pressurizer to maintain system pressure at an operational level consistent with a current wash cycle, activate a series of wash cycles comprising opening valves to allow specific chemicals including at least one of solvents, cleansers, and waxes consistent with a current wash cycle to flow through selected wash heads in time per the current wash cycle; paragraph [0256]) (the computer monitors and activates pressurizer in the system; paragraph [0256]).


Regarding Claim 23:
Ahmad teaches the water conditioning system of claim 22, wherein the indicator element is part of a remote-control device (the system is controlled with computers (control panel) to transmit to controller 1187; figure 11A; paragraphs [0035], [0210]) (control signals via a wireless broadcast such as a key fob; paragraphs [0035], [0162]) (the controller uses computer program, data sequences, and/or control signals; paragraph [0035]).


Other References Considered
Scordo (U.S. 2003/0127119 A1) teaches a water conditioning system.

Pavel (U.S. 2003/0230522 A1) teaches a portable high-pressure washing and rinsing system.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773